Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-17-00571-CV

                             IN THE INTEREST OF S.A., a Child

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA02285
                          Honorable Richard Garcia, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED.

       We order that no costs be assessed against appellant Mother because she is indigent.

       SIGNED January 24, 2018.


                                                  _____________________________
                                                  Marialyn Barnard, Justice